Appellant is responsible for this appeal; and, if we understand the contentions in the briefs filed here on his behalf, one of same is that the appeal is improperly taken. He will not be heard to so complain.
Another contention seems to be in behalf of the sureties on appellant's bond. Such is premature, or without the purview of the present duty of this court.
The appeal is on the record proper, without bill of exceptions. It has been ruled that the duty rests upon appellant to not only "assign error," but to, in his brief, "point it out" and "argue it," with citation of authorities, if such exist. Great Atlantic  Pacific Tea Co. v. Smalley (Ala.App.) 156 So. 639.1 In this case this has not been done. Of course, we do not intimate that appellant's counsel has been remiss in his duty. It may be that the rulings apparent were without error.
The judgment is affirmed.
Affirmed.
1 Ante, p. 177.